Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-32, 34-35, 37-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Herwijnen et al, U.S. Patent Application Publication No. 2008/0108741 in view of EP 2,192,153 and Floyd et al, EP 0405921A .
Van Herwijnen discloses a binding resin for a nonwoven fabric consisting of an aqueous starch based solution, a crosslinking agent of natural origin and a catalyst.  See paragraphs 0019 – 0027; 0032.  The starch can be a natural starch or one which has been subjected to control degradation or physical treatments.  See paragraph 0019-0025. The nonwoven can comprise glass, cellulose, hemp, wool, jute, polyester, acrylic, nylon , mineral fibers, and metal fibers. The fibers can be made by a spunbonding process.  See paragraphs 0041 -0042.  The structures are useful in roofing, flooring and insulating applications.  See paragraph 0040.  The catalyst can be selected from those claimed. See paragraph 0032.  The ratio of starch to crosslinking agent can be 95/5-35/65 which encompasses the claimed percentages by weight.  The crosslinking agent can be formed from a multifunctional acid having at least two carboxylic groups such as citric acid maleic acid, and succinic acid.  See paragraph 0027.  Van Herwijnen teaches that additives can be present such as glycerol, (paragraph 0033) or hydrophobic agents, (paragraph 0031).  Van Herwijnen does not disclose the particular amount of the additives, but since the glycerol is present as an additive to modify viscosity and the hydrophobic agents to render the structure hydrophobic, it would have been obvious to have selected the amount of the additives which produced the desired effects in the structure without using excess materials, through the process of routine experimentation.  Further, EP ‘153 teaches employing up to 10% of additives such as hydrophobic agents.  See paragraph 0071.  Therefore, also in view of the teachings of EP ‘153, it would have been obvious to have selected amounts of additive of up to about 10 %.  
Van Herwijnen differs from the claimed invention because it does not disclose the amount of starch present in the binder, does not explicitly teach polyethylene terephthalate fibers as the polyester fibers usable in the nonwoven, and does not explicitly teach a bitumen impregnation, although Van Herwijnen does teach that the structures are useful in roofing and construction applications and should be capable of withstanding high temperatures, (see paragraph 0036).
However, EP ‘153 teaches that it was known to use various types of fibers to make up nonwoven fabrics which will be treated with binders comprising starch based binders, including nonwovens which consist of glass and which consist of polyethylene terephthalate, wherein the fabrics are used as backings for carpets and as roofing sheets.  The fabrics must have good mechanical stability, perforation strength and tensile strength, as well as resistance to thermal stress during the application of coatings such as bitumen.  See paragraphs 0001-0003; 0072-0074, 0080-0082.  
Therefore, it would have been obvious to have employed other substrates such as PET nonwovens as taught by EP ‘153 as the substrate in Van Herwijnen, in view of the teaching of EP ‘153 that it was known in the art to use such nonwovens as alternatives to glass fiber nonwovens as fabrics which are coated with binders comprising starch and used in various applications including roofing and thus to have applied the membrane to a roof as per new claim 41,  and to have applied a bitumen impregnation to the thus formed nonwovens, in view of the teaching of EP ‘153 that such structures were suitable for this intended purpose.  
Further, Floyd discloses a bituminous roofing membrane comprising a polyester nonwoven substrate comprising an aqueous binder composition comprising starch, a starch based crosslinking agent and a catalyst, which is impregnated with bitumen to form a roofing membrane.  See abstract.  The binders are disclosed as useful for nonwoven fabrics comprising polyester, polypropylene, glass or cellulosic fibers.  Floyd et al teaches that See page 2, lines 1-2.  The starch components can be derived from corn, wheat, potato,  tapioca and dextrins.  See page 3, lines 7-8; page 4, lines 38-49.  The crosslinking agent is preferably a non-formaldehyde starch crosslinking agent.  See page 4, lines 56-58.  Floyd teaches that the binders are useful in forming mats, hot oil filters, adhesives for plywood and particle board as well as in forming single ply, bitumen roofing materials.  Therefore, one of ordinary skill in the art would have recognized from Floyd as well as from EP ‘153 that it was known in the art of forming bitumen roofing materials that nonwoven fabrics comprising starch binders were suitable for use as the base fibrous substrate for forming bitumen impregnated roofing fabrics or membranes.  
It further would have been obvious to have provided a binder having an amount of starch in the binding resin which produced a suitably bonded nonwoven product without using excess materials.  Further, EP ‘153 teaches amounts of 1-70% as suitable amounts for the starch component in a binder composition.  See paragraph 0009 of EP ‘153.  Therefore, it would have been obvious to have employed an amount of starch between 1 and 70% in the binder of Van Herwijnen as taught by EP ‘153 as a suitable amount.
With regard to the particular properties claimed in claims 37 and 38, since Van Herwijnen discloses the same materials and further since Van Herwijnen teaches a material suitable for use in roofing application, it would have been obvious to one of ordinary skill in the art to have selected the properties of tensile deformation and Young’s modulus depending on the final use of the product.
With regard to the recitation of the binder being 100% of natural origin, since no particular definition is provided for the term “natural”, any material which is made of chemical elements where at least the elements are found in nature is considered to be of natural origin.
Claim 33 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Herwijnen, U.S. Patent Application Publication No. 2008/0108741 in view of EP 2,192,153 as applied to claims above, and further in view of Trksak et al, U.S. Patent Application Publication No. 2010/03330376.  
Van Herwijnen differs from the claimed invention because it does not disclose the amount of catalyst relative to the amount of crosslinking agent and is silent as to the amount of catalyst present.  However, since it is well-known that a catalyst is present to facilitate and/or increase the rate of a chemical reaction but not to form a part of the final reaction product, the person of ordinary skill in the art would have been able to select the amount of catalyst which increased the rate of the reaction of Van Herwijnen without using any excess catalyst, since there is always a motivation to use only a sufficient amount of any component for reasons of efficiency and economy.  Further,  Trksak  teaches that catalysts can be employed in the formation of formaldehyde-free starch based binders in amounts of 1-10 percent of the total weight of the binder.  See paragraph 0045.  Since the crosslinking agent can be present in amounts of as little as 5 percent of the binder and the catalyst can be present in amounts of 1-10 percent of the binder, the proportions of catalyst and crosslinking agent would be within the ranges as claimed when applying the teaching of Trksak to the composition of Van Herwijnen.  
Claim 42 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Herwijnen et al, U.S. Patent Application Publication No. 2008/0108741 in view of EP 2,192,153 and Floyd et al, EP 0405921A  as applied to claims above, and further in view of Larsson et al, U.S. Patent No. 4,617,229.
Van Herwijnen in view of EP ‘153 and Floyd does not disclose the claimed basis weight range for the nonwoven plus the binder.
However, Larsson teaches that suitable weights for nonwoven substrates to be impregnated with bitumen 150 gsm or less.  Larsson teaches a nonwoven in example 1 which has a weight of 125 gsm which is then coated with binder.  The binder is present in at least 10 percent by weight of the fabric.  See col. 2, lines 10-18 and lines 42-49 and example 1.
Therefore, it would have been obvious to have employed a nonwoven having a weight as taught by Larsson in the structure of Van Herwijnen in order to provide a fabric having suitable dimensional stability and a light weight.  Note that Van Herwijnen teaches that the nonwovens can be as thin as a quarter of an inch or have a thickness of 14 inches or more.  See paragraph 0049.  
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive.  
Applicant argues that the Van Herwijnen reference is not analogous art to a bituminous membrane because it does not discuss bitumen, does not relate to heat stability at 180C, only speculates that high temperature is somehow desirable for glass fiber products and does not relate to specific properties that are essential for nonwovens and for bituminous membranes and especially when the bituminous membrane is still in formation. 
However, as set forth above, Van Herwijnen teaches nonwoven fibrous materials suitable for use in roofing generally. EP 2,192,153 teaches that nonwoven fibrous materials comprising starch binders can be impregnated with bitumen and used as roofing membranes.  Therefore, both references are in the same field of endeavor as the claimed invention and are analogous art.
Further, Van Herwijnen is related to roofing fabrics which are nonwoven fabrics with starch binders, which, as shown by the EP ‘153 reference, are known to be useful as fabrics which can be impregnated with bitumen.  
With regard to heat stability, EP ‘153 teaches employing PET which has a melting temperature higher than the required stability at 180 degree Celsius.  
Also, Van Herwijnen is not limited to only glass fibers for forming the nonwoven fabric.  Van Herwijnen includes claims to nonwoven fabrics which are not specific to glass fibers, (claims 15 and 17 of Van Herwijnen).  Van Herwijnen teaches that the binder composition can be used for nonwoven fabric generally, without limiting the teaching to glass fiber nonwovens.  See paragraph 0035.  Paragraph 0002 of Van Herwijnen teaches that the invention is a binder for non-woven products such as fiberglass.  By using the phrase “such as” Van Herwijnen is clearly not teaching that the binder is limited to only glass fibers.  Further, Van Herwijnen discloses polyester fibers generally, (noting PET is a particular type of polyester).    Additionally, EP ‘153 teaches that both glass and PET polyester nonwovens can be impregnated with bitumen.  Therefore, Van Herwijnen does teach a fabric which is suitable for impregnation with bitumen.  See paragraphs 0001-0003; 0072-0074, 0080-0082 of EP ‘153.  
Therefore, clearly Van Herwijnen is analogous art to the claimed invention because it is disclosed as a roofing fabric, and is in the technical field of nonwoven fabrics which are used in roofing.  
Applicant argues that EP ‘153 does not disclose the same binder as the claimed invention.  However, Van Herwijnen teaches the claimed binder as useful for forming a nonwoven roofing fabric.  EP ‘153 teaches that nonwoven fabric employing starch binders can be used as a roofing fabric which is impregnated with bitumen.  Thus, the combination of the two references would have provided at least a reasonable expectation of success that the fabric of Van Herwijnen could be impregnated with bitumen, especially when PET fibers, which are a specific type of polyester fiber taught by EP ‘153 were used.  Van Herwijnen teaches polyester fibers generally, while EP ‘153 specifically teaches PET fibers as useful in forming bitumen impregnated nonwovens.  
Applicant argues that Floyd does not teach the claimed binder.  
However, as set forth above, Van Herwijnen already teaches the claimed binder.  Floyd is relied on for teaching that one of ordinary skill in the art would have recognized from the teachings of Floyd as well as EP ‘153 that the nonwoven of Van Herwijnen was suitable for use as a substrate which could be impregnated with bitumen for use in roofing.  Van Herwijnen teaches that the fabric was useful in roofing applications, while both EP ‘153 and Floyd reinforce that such fabrics were recognized as useful for forming bitumen impregnated membranes.
Applicant argues that instant claim 21 recites that the binding resins consists of a starch, a crosslinking agent of natural origin, a catalyst and optionally one or more additives.  It is noted that any additional components found in any of the reference binder compositions could be considered additives, and that claim 21 does not require any particular proportion of amounts for any of the components which would preclude additional components. 
With regard to unexpected results shown in the examples, the examples are not commensurate in scope with the instant claims.  Any showing of unexpected results must be commensurate in scope with the claims.  Additionally, Applicant bears the burden of establishing that the results are unexpected. 
Applicant argues that one of ordinary skill would not have had any reason to consider impregnating the nonwoven of Van Herwijnen with bitumen because it does not mention bituminous membranes, does not related to temperature stability at 180 or 200 degrees Celsius, only speculates that stability at high temperatures is desirable for glass fiber products, does not related to the specific properties which are essential of nonwovens and bituminous membranes, especially when the membrane is still in formation, strongly focuses on inorganic glass fiber fabrics and specifically relates to insulation boards.
However, as noted above, while Van Herwijnen does not describe impregnating the fabrics with bitumen, it does disclose using the fabrics in roofing.  Further, Van Herwijnen employs glass fibers, but also describes employing polyester fibers generally, while EP ‘153 teaches that both glass and PET polyester fibers can be used to form the nonwoven substrate for bitumen impregnation.  Since EP ‘153 teaches glass and PET polyester are suitable for use for fabrics to be impregnated with bitumen, they would both have sufficient stability for this intended use.  Further, while Van Herwijnen does describe insulation boards, it also teaches employing the fabrics as roofing fabrics.  This teaching, in combination with the disclosures of both EP ‘153 and Floyd would provide at least a reasonable expectation of success that the fabrics of Van Herwijnen could be successfully impregnated with bitumen and used as roofing membranes.
Applicant argues that even if PET is stable at 180 and 200 degrees Celsius, it cannot have been known that the other components of the binder would also be stable and that the behavior of the binder would have been completely unpredictable.  However, both Floyd and EP ‘153 use similar, (but not identical) binders comprising starch, crosslinking agent and a catalyst.  This, in combination with the fact that Van Herwijnen teaches that the fabric has good heat stability and that it was useful as a roofing fabric would have provided a reasonable expectation of success that the fabric could be impregnated with bitumen.  Obviousness does not require absolute certainty, but a reasonable expectation of success.  
Applicant argues that the focus of Van Herwijnen is on insulation boards.  However, while Van Herwijnen does focus on insulation boards, it also teaches other uses for the fabrics, including roofing fabrics.  This teaching in combination with the other applied references would provide a reasonable expectation of success in impregnating the fabric with bitumen.
Applicant argues that Floyd and EP ‘153 require the presence of acrylates or other synthetic polymers for the fabric to be impregnated with bitumen.  However, the instant claims are not closed to additional additives or components in the binder composition. 
Applicant argues that the rejection intermingles the teachings of three references.  However, the Floyd and EP ‘153 teach that nonwoven substrates comprising starch based binders were known in the art to be able to be successfully impregnated with bitumen.  Van Herwijnen teaches a nonwoven fabric with a starch based binder and teaches that this fabric was useful in roofing applications, (a separate use from the insulation boards).  Therefore, it would have been obvious to have impregnated the nonwoven fabric with a starch based binder which was disclosed as suitable for use in roofing application taught by Van Herwijnen with bitumen as taught by the two secondary references.
Applicant argues that pointing to a teaching that a binder should be capable of withstanding high temperatures to establish that a binder can withstand high temperatures is hind sight.  However, pointing to what the reference states is not hindsight. 
The word “similarly” was not necessary to the rejection and has been deleted.
Applicant argues that EP ‘153 requires a synthetic polymer components.  However, as set forth above, claim 21 does not include any amounts for the components and allows for the inclusion of additives.  Therefore, the instant claims do not preclude additional components including synthetic polymers in the binder composition.
Applicant argues that there is no reason to omit the synthetic polymer in the binder of EP ‘153.  However, the claims as currently written do not require the omission of any synthetic polymer. 
A new rejection is set forth above for new claim 42.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789